DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cross bar mounted to the connection mount through the limiting screw of claim 1, and the first connecting plate has completely the same structure as the second connecting plate of claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.
Regarding claim 1, it is unclear if the “first support leg” of line 13 is the same as the “first support leg” of line 3.  For examination purposes, it is assumed the “first support leg” of line 13 is a different support leg from the “first support leg” of line 3.  Claims 2- 9 are additionally rejected by virtue of their dependence on claim 1.
Regarding claim 2, it is unclear how the third limiting hole is provided with a fourth limiting hole at one side of the third limiting hole, as claimed in lines 5 and 6.  For examination purposes, it is assumed the claim was intended to claim the fourth limiting hole at one side of the first connecting plate, as shown in Figure 9 of Applicant’s drawings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Publication 2020/0315360) in view of Skaggs (U.S. Publication No. 2019/0045938), and further in view of Li (U.S. Publication No. 2018/0372138) and Tambascio (U.S. Patent No. 4,078,271).
Regarding claim 1, Yang discloses a bedstead 100 with both easy disassembly and assembly and high efficiency, stability and comfort, including a first connecting plate 11 (where first connecting plate 11 comprises one of the two connecting plates 11, Figure 1); wherein one end of the first connecting plate 11 is provided with a second connecting plate 11 (where second connecting plate 11 comprises the other of the two connecting plates 11, Figure 1); a first support leg 60 is disposed between the first connecting plate 11 and the second connecting plate 11 (Figures 1 and 4); the first support leg 60 is provided with a first connection mount 51 on the top thereof (Figure 4, paragraph 0047); the first connection mount 51 is uniformly provided with second mounting holes 53 on the bottom thereof (Figure 4, paragraph 0049); a top fixing screw 54 is disposed above the first connection mount 51; one end of the top fixing screw 54 passes through the second mounting hole 53 to connect with the first connecting plate 11 (Figure 4, paragraph 0049); a support cross bar 20 is mounted on the first connection mount 51 (where the support cross bar is mounted to the connection mount 51 through the connection plate 11, in the same manner as the support cross bar 16 in Applicant’s Figures 1-4 and specification, page 6, line 26-page 7, line 7); the second connecting plate 11 is provided with a first support leg (provided at the base of first partition 72) at one end thereof (Figure 1); a first partition 72 is mounted on the first support leg (Figure 1); the first connecting plate 11 is provided with a second support leg (provided at the base of second partition 71) at the other end thereof; and a second partition 71 is mounted on the top of the second support leg (Figure 1).

Skaggs teaches a first connection mount 170 is uniformly provided with first mounting holes 171 and 172 at one side thereof; a mounting nut is disposed inside the first mounting hole 171 and 172 (Figure 6, and paragraphs 0063 and 0065); a limiting screw is disposed inside the mounting nut (Figure 6 and paragraphs 0063 and 0065, where a nut and bolt may be used to connect connecting plates 111 and 112 ); the support cross bar 135 is mounted on the first connection mount 170 through the limiting screw (Figure 6 and paragraphs 0063 and 0065, where the support cross bar 135 is mounted to the connection mount 170 through the connection plate 111 and 112, in the same manner as the support cross bar 16 in Applicant’s Figures 1-4 and specification, page 6, line 26-page 7, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang so the first connection mount is uniformly provided with first mounting holes at one side thereof; a mounting nut is disposed inside the first mounting hole; a limiting screw is disposed inside the mounting nut; the support cross bar is mounted on the first connection mount through the limiting screw as taught by Skaggs, because doing so provides additional reinforcement to the connecting plates by providing a In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) are relevant.
Li teaches the support cross bar 10 is provided with a conical limiting sleeve 4 at one end thereof (Figures 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Yang, as modified, so the support cross bar is provided with a conical limiting sleeve at one end thereof as taught by Li, because the conical limiting sleeve of Li provides the support cross bar with a tight and reliable connection to the connecting plates (paragraph 0013 and Figures 3 and 4).
Tambascio teaches a first support leg 10 provided with a protective pad 28 on the bottom thereof and a first limiting clamp 30 at one side thereof (Figures 1 and 3); the first support leg 10 is connected with the second connecting plate 16 through the first limiting clamp 30 (Figures 1 and 3); the first support leg 10 is provided with a second limiting clamp 32 on a surface thereof (Figure 1); a first partition 14 is mounted on the first support leg 10 through the second limiting clamp 32 (Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Yang, as modified, so the first support leg is provided with a protective pad on the bottom thereof and a first limiting clamp at one side 
Regarding claim 2, Yang, as modified, discloses the subject matter as discussed above with regard to claim 1.  Yang, as modified, further discloses wherein the first connecting plate 11 is uniformly provided with limiting slots 13 on a surface thereof (see Yang, Figure 2); the respective limiting slot 13 is provided with a limiting boss on an inner wall thereof (see Yang, annotated Figure 3, below); the first connecting plate 11 is provided with a third limiting hole 52 at one end thereof (see Yang, Figure 4); and the third limiting hole is provided with a fourth limiting hole 1911 or 1910 at one side thereof (see Skaggs, Figure 6 and paragraph 0063, where the third limiting hole 52 of Yang and the fourth limiting hole 1911/1910 are both located on the ends of the respective connecting plates to connect to the respective connection mounts, as discussed above in the discussion of claim 1).

    PNG
    media_image1.png
    482
    452
    media_image1.png
    Greyscale

Regarding claim 3, Yang, as modified, discloses the subject matter as discussed above with regard to claim 1.  Yang, as modified, further discloses wherein the first connecting plate 11 has completely the same structure as the second connecting plate 11 (see Yang, Figure 1); and the first connection mount 51 has a structure size and a location completely correspondingly matching the first connecting plate 11 (see Yang, Figures 1 and 4 and paragraph 0049).
Regarding claim 4, Yang, as modified, discloses the subject matter as discussed above with regard to claim 1.  Yang, as modified, further discloses wherein the second mounting hole 53 has a hole size and a location completely correspondingly matching the third limiting hole 52 (see Yang, Figure 4, paragraph 0049).
Regarding claim 5, Yang, as modified, discloses the subject matter as discussed above with regard to claim 1.  Yang, as modified, further discloses wherein one end of the limiting screw (see Skaggs, paragraph 0063 and 0065) passes through the first mounting hole 171 and extends to the fourth limiting hole 1911 (see Skaggs, Figure 6 and paragraph 0063).
Regarding claim 7, Yang, as modified, discloses the subject matter as discussed above with regard to claim 1.  Yang, as modified, further discloses wherein the limiting sleeve 4 is 
Regarding claim 8, Yang, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2.  Yang, as modified, further discloses wherein structure sizes and locations of the conical limiting sleeve 4, the support cross bar 10 and the limiting slot 21 completely correspondingly match each other  (see Li, Figures 6 and 8, and see Yang, Figure 3 which displays the support cross bar 20 within the limiting slot 13).
Regarding claim 9, Yang, as modified, discloses the subject matter as discussed above with regard to claim 1.  Yang, as modified, further discloses wherein a limiting recess 22 is formed in a surface at one end of the support cross bar 20; and the support cross bar 20 fits the limiting boss through the limiting recess 22 (see Yang, annotated Figure 3, above).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Skaggs, Li and Tambascio, and further in view of Fitzgerald et al. (U.S. Patent No. 3,768,106), hereinafter referred to as Fitzgerald.
Regarding claim 6, Yang, as modified, discloses the subject matter as discussed above with regard to claim 1.  Yang, as modified, does not disclose wherein the support cross bar is provided with a support main post on the bottom thereof; the support main post is provided with a third support leg on the bottom thereof; the third support leg is provided with a second connection mount at the top thereof; and the third support leg is connected with the support main post through the second connection mount.
Fitzgerald teaches wherein the support cross bar2 5 is provided with a support main post 37 on the bottom thereof (Figures 1 and 2); the support main post 37 is provided with a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Yang, as modified, so the support cross bar is provided with a support main post on the bottom thereof; the support main post is provided with a third support leg on the bottom thereof; the third support leg is provided with a second connection mount at the top thereof; and the third support leg is connected with the support main post through the second connection mount as taught by Fitzgerald, because the support main post of Fitzgerald provides additional support beneath the support cross bar and, additionally, prevents the support cross bars from sagging (Col. 1, lines 32-40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Choi (U.S. Publication No. 2018/0055235)
Choi (U.S. Publication No. 2021/0025423)
Jin (U.S. Publication No. 2018/0125255)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673        

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673